November 13, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                 ESTATE OF OTIS HAROLD CARTE, DECEASED

NO. 14-12-00475-CV

                        ________________________________

        Today the Court heard appellant’s motion to dismiss the appeal from the judgment
signed by the court below on January 23, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.